DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 9/30/2022. As directed by the amendment: no claims have been amended; claims 1-21 have been cancelled; and claims 22-44 have been added. Thus, claims 22-44 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22, lines 14-15 recite “a cap detachably coupled to a distal end of the injector, the cap configured to prevent the energy source from moving the ram when the cap is coupled to a distal end of the injector.” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure. Applicant claims support for the limitation is found at least in paragraph [0046], however has failed state whether they are referring to the specification as originally filed or the specification of the publication. Paragraph [0046] of the originally filed specification only states that the injection device 100 can include a cap 104 and a housing end/end cap 106. Paragraph [0046] of the publication states that the cap 104 is removably affixable to a distal end of the outer housing and when affixed to injection device 100, cap 104 can ensure that an injection is not triggered by an inadvertent application of a force to guard 108. Nowhere in paragraph [0046] does it disclose that the cap 104 prevents the energy source 1122 from moving the ram 1132 when the cap is coupled to a distal end of the injector. Based on Paragraphs [0046], [0050], [0060], and [0062] of the publication, it appears it is the housing end/end cap 106, which is coupled to the proximal end of housing 102, that is configured to “prevent the energy source from moving the ram when the cap is coupled to a distal end of the injector”.  Housing end/end cap 106 includes a ram holding member 1062 that engages with projections 1134 of the ram assembly 1120 to prevent the energy source 1122 from moving. 
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23, line 2 recites “a distal end of the injector” but should read “the distal end of the injector” because it was previously recited in claim 22, line 14. 
Appropriate correction is required
Response to Arguments
Applicant’s newly filed claims 22-43, see page 8, filed 9/30/2022, have overcome the prior art of record, however upon further consideration, a new ground(s) of rejection is made in view of 112(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783